Citation Nr: 1709680	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  05-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as due to exposure to mercury and sulfur, and to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to April 1987, from August 1990 to September 1990, and from January 1991 to May 1991, including service in the Southwest Asia Theater of operations in support of Operations Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA; all records are now in these electronic systems.

The Veteran testified at a December 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

As reflected by the title page, the Board is expanding the scope of the claims to encompass any cardiac disability and any prostate disability raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran has raised claims of entitlement to service connection for a right eye disability and entitlement to an award of a total disability evaluation based on individual unemployability (TDIU).  See October 2016 Claim.  He has also raised a claim of entitlement to service connection for sleep apnea; claims to reopen issues of service connection for posttraumatic stress disorder (PTSD) and a right foot disorder; and claims for increased ratings for tension headaches and emphysema.  See November 2016 Claim.  The file contains evidence that the AOJ has taken some action to develop some of these claims, but has not adjudicated them.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence that the Veteran has a cardiac disability.  VA treatment records reflect treatment for atrial fibrillation and congestive heart failure, and treatment with beta blockers.  See, e.g., May 2016, January 2016, and December 2015 VA Treatment Records.  The Veteran has argued that his cardiac disability is the result of exposure to mercury and sulfur during his service in Southwest Asia; or, alternatively, the result of his service-connected disabilities, including chronic obstructive pulmonary disease.  See January 2011 Claim; December 2016 Hearing Testimony.  The Board finds that VA examination is needed to determine the nature and etiology of any diagnosed cardiac disability.

Further, there is evidence that the Veteran has a prostate disability.  VA treatment records reflect treatment for prostatitis, an enlarged prostate, and elevated PSA levels.  See, e.g., April 2003, June 2006, and March 2009 VA treatment Records.  During his December 2016 hearing testimony, the Veteran testified that his prostate problems began soon after returning from service in Southwest Asia.  His service treatment records reflect treatment for numerous genitourinary complaints.  As a result, a VA examination is needed to determine the nature and etiology of any diagnosed prostate disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since February 2017.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with an appropriate examiner regarding the claim for service connection for a cardiac disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated test and studies should be performed and all clinical findings reported in detail.  

   (a) The examiner should identify all current cardiac disorders, including atrial fibrillation and congestive heart failure noted in May 2016 and January 2016 VA treatment records, and for each disorder provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent or greater) that such disorder had its onset during active duty service or is related to any in-service disease, event, or injury.  The examiner should also address the Veteran's claim that any cardiac disability was caused by exposure to mercury and sulfur during his service in Southwest Asia, and consider the in-service symptoms of heart racing, palpitations and chest pain.

   (b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, including service-connected chronic obstructive pulmonary disease caused any cardiac disability present during the period of this claim?

   (c) If the answers to (a) and (b) are no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, including service-connected chronic obstructive pulmonary disease, aggravated (i.e., caused a permanent increase in severity of) any cardiac disability present during the period of this claim?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed prostate disability.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner should identify all prostate disorder manifested since service including the reliable report of treatment for prostatitis and benign prostatic hypertrophy and, for each diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed prostate disability had its onset in service or is etiologically related to his periods of active service, to include exposure to mercury and sulfur during his service in Southwest Asia.

In providing this opinion, the examiner's attention is directed towards the following:
* the Veteran's treatment for urethritis in October 1980;
* the Veteran's treatment for nonspecific urethritis (NSU) in September 1982;
* the Veteran's treatment for urinary frequency and blood in urination in January 1983;
* the Veteran's treatment for urinary tract infection (UTI) in July 1983;
* the Veteran's treatment for right epididymitis in January 1984;
* the Veteran's treatment for left epididymitis in March 1984; 
* the Veteran's treatment for UTI in September 1985; and 
* the Veteran's December 2016 hearing testimony wherein he reported that his prostate problems began soon after returning from service in Southwest Asia with post service medical records reflecting treatment for prostatitis and BPH.

A complete rationale for all stated opinions is required.

4.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

